 278307 NLRB No. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Respondent Union has been changed to reflectthe new official name of the International Union.2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's ruling that the Repondents unlawfullyagreed to accrete nonunion salaried technicians into the production
and maintenance bargaining unit, we note that no new positions were
created by the transfer of sensor production work to the Solid State
Electronic Center following the sale of the Colorado Springs facility.
Further, there was no change in the equipment used by technicians,
the certifications needed by technicians, or the skills applied in the
processing of silicon wafers for use in sensors and other applica-
tions. Finally, the same procedures are used by technicians regard-
less of whether the sensors are produced for research and develop-
ment or for production.Honeywell, Inc. and De Sicora and Teamsters LocalNo. 1145, affiliated with International Brother-
hood of Teamsters, AFL±CIO, Party In Inter-estTeamsters Local No. 1145, affiliated with Inter-national Brotherhood of Teamsters, AFL±CIO1(Honeywell, Inc.) and De Sicora. Cases 18±CA±11465, 18±CA±11608, 18±CB±3020, and 18±CB±
3038April 27, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn November 6, 1991, Administrative Law JudgeGerald A. Wacknov issued the attached decision. The
Respondents filed exceptions and supporting briefs,
and the General Counsel filed exceptions. The Re-
spondents filed answering briefs to the General Coun-
sel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Honeywell, Inc., its offi-
cers, agents, successors, and assigns, and the Respond-
ent, Teamsters Local No. 1145, affiliated with the
International Brotherhood of Teamsters, AFL±CIO, itsofficers, agents, and representatives, shall take the ac-tion set forth in the Order.Florence I. Brammer, Esq., for the General Counsel.Marvin O. Granath, Esq., of Minneapolis, Minnesota, forRespondent Honeywell.Eugene H. Keating, Esq. (Lindquist & Vennum) and RobertV. Johnson, Esq., of Minneapolis, Minnesota, for Respond-ent Teamsters.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in Minneapolis, Minnesota, on April 2±5 and April 23, 1991.
The charge in Case 18±CA±11465 was filed by De Sicora,
an individual, on September 11, 1990; the charge in Case
18±CB±3020 was filed by Sicora on December 11, 1990; the
charge in Case 18±CA±11608 was filed by Sicora on Feb-
ruary 1, 1991; the charge in Case 18±CB±3038 was filed by
Sicora on February 1, 1991. Thereafter, on March 5, 1991,
after the issuance of various complaints and consolidated
complaints, the Regional Director for Region 18 of the Na-
tional Labor Relations Board (the Board) issued a final con-
solidated complaint and notice of hearing alleging violations
by Honeywell, Inc. (Honeywell or the Employer) of Section
8(a)(1) and (2) of the National Labor Relations Act (the
Act), and alleging violations by Teamsters Local No. 1145,
affiliated with International Brotherhood of Teamsters, AFL±
CIO (Teamsters or the Union) of Section 8(b)(1)(A) and (2)
of the Act.The parties were afforded a full opportunity to be heard,to call, to examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of the hearing, briefs
have been received from counsel for the General Counsel
and counsel for each of the Respondents.On the entire record, and based on my observation of thewitnesses and consideration of the briefs submitted, I makethe followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, Honeywell, is a Delaware corporationwith its principal office and place of business located in Min-
neapolis, Minnesota, and is engaged in the manufacture and
nonretail sale and distribution of solid state components,
heating and air-conditioning controls, and related products. In
the course and conduct of its business operations Honeywell
purchases and receives goods and materials valued in excess
of $50,000 directly from points outside the State of Min-
nesota, and annually sells and ships goods and materials val-
ued in excess of $50,000 directly to points outside the State
of Minnesota. It is admitted, and I find, that Honeywell is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act. 279HONEYWELL, INC.II. THELABORORGANIZATIONINVOLVED
It is admitted that Respondent Teamsters is, and has beenat all material times, a labor organization within the meaning
of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. The IssueThe principal issue in this proceeding is whether the Em-ployer and Union entered into an unlawful agreement to ac-
crete nonunion employees into a bargaining unit, and com-
menced to implement that agreement, in violation of the Act.B. The FactsHoneywell, a company that primarily performs sophisti-cated research and development work, operates a complex of
16 facilities in the Minneapolis, Minnesota metropolitan area.
It employs approximately 9000 employees at these various
facilities. Of this total number, approximately 2750 are hour-
ly paid employees and are included in a single companywide
bargaining unit represented by Respondent Teamsters. The
recognition clause contained in a succession of collective-
bargaining agreements describes the unit as being comprised
only of ``hourly'' employees, but Honeywell and the Union
also refer to these employees as production and maintenance
employees. Some 6250 employees are salaried employees,
and are commonly referred to as office and techinical em-
ployees (O&T). ``Salaried employees'' are specifically ex-
cluded from the contractual bargaining unit. The unit descrip-
tion has remained the same since 1959.One of Honeywell's facilities is the Solid State ElectronicCenter (SSEC), which consists of several interconnected
buildings in Plymouth, Minnesota, a suburb of Minneapolis.
The SSEC is a semiconductor facility created approximately
23 years ago for the purpose of performing research and de-
velopment work. It is the only Honeywell facility in the Min-
neapolis area engaged in the engineering and development of
silicon semiconductors. SSEC employs approximately 700
employees. Prior to the events involved, there were no ``pro-
duction'' employees working at SSEC; the Union represents
only about 40 SSEC employees who perform carpentry, elec-
trical, plumbing, sheet metal, air conditioning, stores and ma-
terial handling (the receiving, warehousing, handling, and de-
livery of supplies to the various SSEC labs), factory clerk,
janitorial, and food handling services. The remaining 660
employees of SSEC are O&T. Of this group, approximately
75±100 are classified as operations technicians. These
``techs'' work in 15±20 labs. Approximately 70 of the techs
work in labs denoted as wafer fabrication (wafer fab) labs,
and perform specific functions in the processing of silicon
wafers which are made into integrated circuits for specific
applications. Among other applications, these integrated cir-
cuits are the principal components of sensors. Sensors are
utilized in various industries, including the aerospace and oil
and gas industries, for the purpose of monitoring or sensing
air or liquid pressures of various types. Approximately 20 of
the techs work in sensor assembly labs or the sensor pack-
aging area.``Run cards'' accompany the wafers as they are processedthrough the wafer fab and sensor labs. The run cards des-
ignate the specific procedures to be performed on the waferand denote the end product or destination of the integratedcircuits that are cut from the wafers. In this manner wafer
fab technicians know whether the resulting integrated circuits
will become a component of a specific type of sensor or will
be utilized for other purposes. Many of the same procedures
are used on wafers even though the resulting integrated cir-
cuits will be used for different ultimate applications.Prior to the fall 1990, no sensors were produced at SSEC.Rather, Honeywell had a facility located in Colorado
Springs, Colorado, which processed wafers into integrated
circuits and which also made sensors. Unlike SSEC which is
considered to be a research and development facility, the
Colorado Springs facility was established for production pur-
poses. The employees at this facility were not represented by
any labor organization.Mike McEnelly, director of Minneapolis factory resources,testified that all the production work in the past had been
done in Colorado Springs rather than at SSEC because SSEC
had been strictly an R&D research facility up until that point.
He explained that:Most of [the work] started at SSEC in Plymouth. Thearrangement was or the way it worked was they would
develop research and develop to get a product going at
SSEC in Plymouth. Once it reached the production
stage, if you will, then it was transferred to Colorado
Springs and they did the production out there. Then
when they sold the facility that work now is going to
beÐthe production work would also be done at the
Plymouth facility.In late 1989, the Colorado Springs facility was sold to an-other company, and, in the fall of 1990, after constructing
various sensor assembly labs at its SSEC facility in Plym-
outh, Honeywell commenced the production of the same
types of sensors at SSEC that it had formerly produced at
Colorado Springs. No employees, with the exception of
about four engineers, were transferred from Colorado Springs
to SSEC.There are only two prerequisites for the position of oper-ation technician: the applicant must have a high school de-
gree and not be color blind. All job skills are acquired
through intensive on the job training, and a tech is not per-
mitted to work alone on any processes during an 8- to 12-
month training period. In order to be qualified to work on
a particular procedure within any given wafer fab or sensor
lab without assistance from other techs or supervisors, the
tech must be certified on that specific procedure. Certifi-
cation involves hands-on use testing, verbal acceptance by
the certified trainer that the tech knows how to perform the
particular procedure, and a closed-book written test. A sepa-
rate certification is required for each of several hundred spe-
cific processes carried out in the various wafer fab and sen-
sor labs, and techs are continually in the process of adding
to their certifications as this enhances their opportunities for
advancement within SSEC.Dr. Ken Allen is in charge of the sensor operations groupwhich has responsibility for sensor engineering and oper-
ations. He testified that the wafer fab business operations of
SSEC ``bounces up and down by area'' and, rather than lay-
ing off employees, the Employer attempts to maintain a sta-
ble and well trained work force by moving people around to 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
where they may be best utilized. Thus, because the wafer fabwork was in a period of decline at the time the sensor assem-
bly work was to commence, a decision was made to movesome technicians from wafer fab to sensor assembly in order
to provide jobs for them and keep them within SSEC. At the
time of the hearing, all regular full-time employees working
in sensor assembly, apparently about 20 positions, had pre-
viously worked in wafer fab. The work of the techs who
continued to work in the wafer fab labs has not changed.There are four current sensor products being assembled atSSEC which are in various stages of Honeywell's product
life cycle chart. In addition, there are another 10 or 15 sen-
sors that are in the very early development stage. Sensor as-
sembly technicians provide valuable input to engineers in the
development lab who are responsible for the designing and
production of prototype sensors, and assist the development
engineers in this process. For example, according to Dr.
Allen, while a particular developmental sensor was under the
control of the engineering development group, operations
technicians in the sensor assembly area performed about half
to two-thirds of the operations on the sensor. In this regard,
there are weekly or biweekly meetings where the technicians
have an opportunity to provide input to the engineers. Dr.
Allen stated, ``[O]ne of the things we found is the success
of bringing on a new product depends very strongly on the
kind of feedback we get from technicians to engineering as
to what kind of problems there are with building the product
and how to do it better.''The wafer fab techs work in labs which are also called``clean rooms,'' and wear ``bunny suits.'' Clean rooms or
labs are rooms in which the air is filtered so that it contains
less than a prescribed number of foreign particles or contami-
nants per cubic foot of air. Bunny suits are the required ap-
parel for clean room work, and consist of a coverall with a
head piece, a face shield, booties, and gloves. Sensor assem-
bly techs do not work in clean rooms. Rather, they work in
labs which are also known as ``controlled rooms.'' The air
in a controlled room is cleaner than the outside air, but it is
controlled for atmospheric conditions such as temperature
and humidity; it is also controlled to minimize electrostatic
discharge. Sensor assembly techs wear modified bunny suits,
consisting of smocks, booties, and gloves.Engineers work closely with the techs in the wafer fablabs as well as the sensor assembly labs. The ratio of engi-
neers to technicians is approximately one engineer for every
two or three technicians. The equipment in the labs is gen-
erally operated by the techs, but engineers will occasionally
operate the equipment if they are performing an experiment
or troubleshooting problems. While the engineers have no su-
pervisory authority over the techs, they may discuss a tech's
deficiencies with the tech's supervisor. Salaried employees,
rather than hourly maintenance employees, calibrate and
maintain lab equipment; and when maintenance employees
(who must also wear modified bunny suits in the labs) enter
the labs for janitorial purposes, or to repair or troubleshoot
electrical wiring or plumbing problems, the sensor or wafer
work in the labs must be protected or discontinued.Both the wafer fab labs and sensor assembly labs operatearound the clock on a three-shift basis. There are two indi-
viduals who supervise the sensor assembly techs. These su-
pervisors work on the first shift. During the second and third
shifts, the sensor assembly techs report to wafer fab super-visors. There is no common supervision between the SSECbargaining unit employees and the technicians or any other
salaried employees.Dr. Allen testified that the pool of operations techs con-stitutes Honeywell's best sources of engineering techs. Two
years of direct tech experience is generally considered to be
the equivalent of 1 year of technical school. Thus, 4 years'
experience as an operations tech is roughly equivalent to an
Associate degree, and with such experience an individual is
eligible for consideration as an engineering tech.Many of the basic skills learned in the wafer fab labs areutilized by the sensor assembly techs, such as understanding
the computerized documentation system, and the ability to
solve problems which the tech may encounter. Dr. Allen tes-
tified that after a tech from wafer fab has undergone the total
quality training process, he or she can be trained in sensor
skills in less that half the time it takes to train a new em-
ployee.Also, techs, together with engineers and supervisors, attendwork group meetings on alternate weeks. Training is pro-
vided with regard to such matters as group decisionmaking
and how to conduct meetings. This training is considered im-
portant according to Dr. Allen, as the Employer thereby en-
courages the technicians to run their own group work meet-
ings, and to make beneficial recommendations to manage-
ment.All salaried employees are eligible to bid for other salariedjobs at any of the Employer's Minneapolis facilities under
the Job Opening System (JOS). Technician jobs are first
posted and filled within SSEC. If there are no qualified ap-
plicants, the job is posted throughout the Employer's Min-
neapolis facilities. In the absence of qualified applicants, new
technicians are hired from an employment agency. The ulti-
mate decision to hire a new employee is made by the SSEC
supervisor who will supervise the employee. The hiring deci-
sion is based entirely on the qualifications of the applicant.
The terms and conditions of employment and policies and
procedures for salaried employees are set forth in an Office
and Technical (O&T) manual. This manual does not relateto bargaining unit employees.The terms and conditions of employment of bargainingunit employees are set forth in the collective-bargaining
agreement and in a manual distinct from the O&T manual.
After jobs are posted on appropriate bulletin boards through-
out the Minneapolis area, the list of bidders is compiled at
the Employer's general offices in Minneapolis, where the se-
niority of the bidders is reviewed and the job awarded to a
qualified bidder with the greatest seniority. Customarily,
there is no job interview for the position.Salaried employees receive benefits not available to bar-gaining unit employees, such as the option to participate in
a profit-sharing plan, full payment for medical leave, and the
ability to buy or sell vacation time.Bryan Johnson is SSEC human resource manager, andmaintains an office at SSEC. He is in charge of benefits ad-
ministration, salary programs, hiring and staffing, training
and development, and other various employee-related activi-
ties for the salaried employees. His responsibilities do not
extend to the SSEC bargaining unit employees except to the
extent that all SSEC employees are eligible to participate in
primarily social types of activities. 281HONEYWELL, INC.Mike McEnelly, director of Minneapolis factory human re-sources, maintains his office at the Employer's general head-
quarters rather than at SSEC. He has exclusive responsibility
over the administration of the collective-bargaining agree-
ment with the Union and also with another labor organiza-
tion, the Honeywell Plant Protection Association, which rep-
resents a unit of guards. McEnelly deals with the contractual
job posting system, arbitration, negotiations during the term
of the contracts, and other matters relating solely to bar-
gaining unit employees.McEnelly testified that commencing in the fall 1989, heand other management personnel entered into discussions
with various union representatives, including William Tyler,
secretary-treasurer of the Union, regarding the impending
sale of the Colorado Springs facility and the transferring of
some of the work to SSEC. McEnelly testified that the initial
meeting with the Union was informational. The Union was
told that some of the work was going to be coming back to
Minneapolis in the form of production work.Thereafter McEnelly and Tyler discussed the matter byphone on various occasions, and at some point, according to
McEnelly, Tyler stated that the Union ``agreed'' that the
work being transferred from Colorado Springs was produc-
tion work and that, as such, it constituted bargaining unit
work.Union Secretary-Treasurer Tyler testified that he advisedMcEnelly that, in accordance with past practice, the Union
was willing to accept the incumbent technicians into bar-
gaining unit jobs if they so chose, and that their O&T senior-
ity would automatically become their bargaining unit senior-
ity, and the jobs which they were performing would not be
posted for bid under the collective-bargaining agreement.
Tyler testified that during these conversations with McEnelly
it had not been determined what if any work at SSEC would
be production work, and that ``we were just speculating''
with regard to this matter.Thereafter, the Employer commenced to implement thisagreement by conducting several meetings with the techni-
cians, advising them of the fact that they would become
hourly employees subject to the Union's collective-bar-
gaining agreement. A memo to ``manufacturing technicians''
was issued on July 17, 1990, announcing that two meetings,
one for the first shift and one for the second-shift techni-
cians, would take place on July 26, 1990. The terminology
``manufacturing technicians'' had not been applied to any
technicians prior to this time. The memo entitled ``O&T to
Bargaining Unit Transition'' is as follows:A communication session for Manufacturing Techni-cians regarding the transition of certain technician jobs
from O&T to the Bargaining Unit has been scheduled
for Thursday, July 26. Corporate Labor Relations will
be in attendance to provide information and answer
questions from employees. All manufacturing Techni-
cians are encouraged to attend and participate.Sharon Nelson, manager of factory compensation, main-tains her office at the Minneapolis corporate headquarters.
Her supervisor is McEnelly, and she is in charge of the de-
velopment and administration of pay and benefit programs
for all union hourly employees in the Minneapolis area. She
and McEnelly spoke to the assembled technicians at the July26, 1990 meetings. The meetings were held to acquaint thetechnicians with the benefits under the collective-bargaining
agreement. Nelson testified that her purpose in speaking to
the technicians was to persuade them to accept union produc-
tion jobs.Steven Dryden, senior technician of ion implantation de-partment, works in the ion implant lab which is one of the
wafer fab labs. Dryden testified that between 90 and 100
technicians and engineers attended the July 26, 1990 meet-
ing. Sharon Nelson spoke about the benefits under the union
contract. A question and answer session followed. McEnelly
stated that between 80±90 technician jobs may be affected by
the change. At that time there were a total of about 90 tech-
nicians in both the wafer labs and sensor assembly labs; of
these, only about 20 worked in the sensor assembly labs.
Dryden asked whether Minnesota was a right-to-work State.
McEnelly said ``No, we are not.'' Then Dryden asked,
``What is the bottom line if we do not join the union.''
McEnelly replied, ``You will not be working for Honey-
well.''Jack Nolan, senior lab technician in the dry etch lab, an-other wafer fab lab, testified that at the meeting McEnelly
stated that 75±100 technicians would be affected, and that
when the question was asked, ``What if we don't want to be-
come union,'' McEnelly's blunt response was, ``You will not
work for Honeywell.'' Tammy Brown, sensor lab technician,
testified similarly.McEnelly testified that the July 26, 1990 meetings wereheld in order to answer the employees' anticipated concerns
about the production work that was coming back from Colo-
rado Springs, and ``also hopefully get some of those people
to go into the bargaining unit.'' At that point in time the ex-
tent of the production work that would be performed at
SSEC was unknown, and McEnelly did not specify what
areas might be deemed to constitute production work. He
was asked various questions with respect to the application
of the collective-bargaining agreement, such as whether the
technicians could have their own separate union, whether
they had to join the Union, and how much their union dues
would be.McEnelly testified that he ``was asked the question in mybelief in regard to if they worked on that production work
if they had to be a member of the bargaining unit, yes.''
Thereupon, the Employer's counsel asked a series of leading
questions regarding McEnelly's subjective understanding of
the question and his response to the question, and McEnelly
agreed with the Employer's counsel that McEnelly was ``of
the opinion that the union security clause would require such
a person to be a union member or not be employed in the
bargaining unit.'' According to McEnelly this exchange, with
some variation, occurred at both employee meetings on that
day.Lori Zinnel obtained a full-time technician positionthrough an employment agency, Open Door Temporary
Agency, in November 1990. She is an operation technician
in the sensor lab and continues to receive a paycheck through
the employment agency rather than from Honeywell. After 6
weeks on the job she was told by an SSEC human resources
representative that she was one of a group of agency employ-
ees who would be hired by Honeywell after working 520
hours or about 3 months. She would then no longer be an
hourly employee of the agency, but would become a salaried 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1At the hearing the parties did not provide an explanation for thearbitrator's statement that 13 technicians were engaged in production
work. The Union, at fn. 24 on p. 21 of its brief, discusses the con-
tents of a particular document presented to the arbitrator. The Gen-
eral Counsel has moved to strike that footnote on the basis that it
``describes and draws conclusions from an alleged document which
is not in the record.'' The Union, in opposition to the General Coun-
sel's motion, states that ``Local 1145 did not offer the document re-
ferred to in footnote 24 into evidence because the relevant informa-
tion referred to therein was obtained through actual witnesses at the
hearing.'' Also, the Union states that ``The Counsel for the General
Counsel is attempting to obscure the fact that the evidence showed
that only thirteen people are performing production work at SSEC.''
My understanding of the record is that more than 20 sensor assem-
bly technicians are engaged in work that may reasonably character-
ized as both production and R&D work. The General Counsel's mo-
tion to strike fn. 24 of the Union's brief is hereby granted.Honeywell employee and would be entitled to the increasedsalary and benefits that salaried Honeywell employees are el-
igible to receive. Zinnel accrued the requisite number of
hours by the end of January 1991. On February 1, 1991,
Bryan Johnson, SSEC human resources manager, told a
small group of agency employees, including Zinnel, that be-
cause of the problem that had arisen involving the techni-
cians, they could not be hired by Honeywell until the matter
was resolved.De Sicora, the Charging Party, works in various wafer fablabs as a technician. Sicora was not persuaded that it was to
her benefit to become an hourly bargaining unit employee.
On or about August 8, 1990, she circulated a petition among
the technicians. One hundred and one technicians signed the
petition within a period of a day and a half, and Sicora pre-
sented it to the Employer. The petition states as follows:We the undersigned are stating in this petition the fol-lowing:As technical employees of the Solid States ElectronicsCenter we are concerned with the assumption that we
desire to belong to the UnionÐwe do not. On the
grounds listed below we strongly protest this assump-
tion.(1) Technicians are salaried employees, and we werehired as such. Union contract of 1990 states salaried
employees are excluded.(2) Our job titles of associate, research or other suchtechnicians are not listed in said contract of 1990.(3) Our jobs have not changed prior to or since ar-rival of Sensor process from Colorado Springs.(4) We are concerned with protecting and improvingour working environment, not forfeiting it.We have notified the National Labor Relations Boardof our concerns as to this matter. We feel this needs
to be addressed.Receiving no satisfaction from the Employer as a result ofthe petition, Sicora filed the initial unfair labor practice
charge against Honeywell on September 11, 1990, in order
to prevent it from implementing its apparent intent to accrete
the technicians into the bargaining unit. In October 1990, the
Union countered with the filing of a grievance under the col-
lective-bargaining agreement, maintaining that employees
represented by the Union were entitled to perform the new
production work and that, in accordance with the terms of
the collective-bargaining agreement, the Employer was obli-
gated to post the work for biding by bargaining unit mem-
bers. An arbitration hearing was scheduled for December 12,
1990. On December 11, 1990, the day prior to the scheduled
arbitration hearing, Sicora filed the initial unfair labor prac-
tice charge against the Union alleging that the Union, in col-
laboration with the Employer, was engaging in similar un-
lawful conduct.It is clear from the record that the arbitration hearing, con-ducted on December 12, 1990, before a permanent arbitrator,
consisted of a brief, nonadversarial, 1-hour meeting, in which
the technicians were unrepresented, and that the Union and
Employer simply agreed before the arbitrator, as they hadagreed earlier, that the work in question was production workcovered by the collective-bargaining agreement.The arbitrator issued his award on December 27, 1990.The language in the arbitrator's decision demonstrates that
the respective positions of the Employer and Union were
identical, and, without any discussion or analysis of the pro-
duction work involved, or its relationship to the research and
development work being conducted simultaneously by the
same employees, or the community of interest which existsamong all SSEC salaried personnel in general and techni-
cians in particular, the arbitrator determined, in three succinct
paragraphs, that:Prior arbitration awards have established the prin-ciple that production work in the twin city area is in
the sole jurisdiction of the Local 1145 bargaining unit.
Some awards have dealt with the sometimes difficult
problem of distinguishing between research and devel-
opment on the one hand and production on the other,
but that is not at issue in this grievance. The company
admits that, although the SSEC facility was initially es-
tablished solely to engage in R. and D., it is now en-
gaged in some production work. Approximately 13 em-
ployees are engaged in production work full time.1The undisputed facts establish that work involved isproduction work at a Company facility in a twin city
suburb. The clear and unambiguous language of the
General [collective bargaining] Agreement, as construed
by an unbroken line of arbitration awards extending
back at least twenty seven years, places that work in
the jurisdiction of the Local 1145 bargaining unit. As-
signment of the work in question to O. & T. employees
violates the General Agreement.Approximately 3600 employees are currently in thebargaining unit. 13 Honeywell employees are engaged
full time in production work and a number of others
spend part time on it. The work done by those employ-
ees is similar to that done by bargaining unit techni-
cians in the twin city area for many years. For at least
20 years bargaining unit personnel have been employed
in ``super clean rooms'' like those at SSEC. Other bar-
gaining unit work at SSEC has been done for almost
20 years by bargaining unit members engaged in main-
tenance, material handling and the like. Bargaining unit
employees and those doing the disputed work are under 283HONEYWELL, INC.common supervision and common labor relations poli-cies.The arbitrator also found that the Employer's failure topost the production jobs for bidding by any employee in the
``twin city wide'' bargaining unit was a clear violation of the
General Agreement.On January 28, 1991, McEnelly wrote to the Union stat-ing, inter alia, that:This letter will document our agreement regardingimplementation of Arbitration Award C-827.The thirteen (13) full-time Sensor Production jobsidentified by the Arbitrator will be posted over a period
of two months starting February 1991. As other Sensor
Production openings occur they will be posted in the
bargaining unit.By memo to ``All SSEC Employees'' dated January 30,1991, the employees were advised that:In implementation of Labor Arbitrator ArlenChristenson's arbitration award of December 27, 1990
on Local 1145's grievance over SSEC production work,
we will be posting SSEC production jobs for filling by
Local 1145 bargaining unit employees pending final
resolution of the related National Labor Relations
Board charges. This means that over the next two
months, thirteen jobs will be posted in Sensor Assem-
bly. Thereafter, job openings for Sensor production em-
ployees will be posted in the Local 1145 bargaining
unit as they are needed.No SSEC salaried employees will be laid off or termi-nated as a result of this posting. [Original emphasis.]In February 1991, pursuant to the aforementioned agree-ment with the Union and notification to the employees, sev-
eral sensor assembly positions were posted for bid. As of the
date of the hearing, the jobs had been posted for the requisite
length of time under the contract, and bids had been re-
ceived. However, no positions have been filled.C. Analysis and ConclusionsThe Employer and Union are seeking to add a relativelysmall group of between 13 and 100 O&T employees to an
existing bargaining unit as a result of the establishment of
new laboratories for the assembly of sensors.The establishment and staffing of a new department or fa-cility raises an accretion issue when a union and employer
agree that the employees who have been or will be assigned
to staff the new department or facility shall automatically be
included within a preexisting bargaining unit. If a proper ac-
cretion exists, then the effected employees have no right to
select or decline to select their own bargaining representa-
tive; and, if the collective-bargaining agreement contains a
union-security clause, they have the option of either becom-
ing union members or forfeiting their jobs. If an accretion
does not exist, then the union has no legitimate claim to the
work, and may not interfere with the employees' job oppor-
tunities. See Safeway Stores, 256 NLRB 918 (1981); Com-pact Video Services, 284 NLRB 117 (1987).Issues of accretion are representational issues for theBoard to determine. Asbestos Carting Corp., 302 NLRB 197(1991); Marion Power Shovel Co., 230 NLRB 576 (1977);International Sound Technicians, 269 NLRB 133 (1984). Al-though unions and employers are not precluded from initially
attempting to resolve such issues through contractual griev-
ance and arbitration machinery, the Board's determination
takes precedence. Carey v. Westinghouse Electric Corp., 375U.S. 261 (1964); Cold Bell Storage v. Local 544, 885 F.2d436 (8th Cir. 1989); Asbestos Carting Corp., 302 NLRB 197(1991); Marion Power Shovel Co., 230 NLRB 576 (1977).In Compact Video Services, supra, the Board sets forth itspolicy regarding accretions, as follows:The Board has followed a restrictive policy in findingaccretions to existing units because employees accreted
to an existing unit are not accorded a self-determination
election and the Board seeks to insure that the employ-
ees' right to determine their own bargaining representa-
tive is not foreclosed. Towne Ford Sales, 270 NLRB311 (1984), affd. sub nom. Machinist District Lodge190 v. NLRB, 759 F.2d 1477 (9th Cir. 1985). TheBoard thus will find a valid accretion ``only when the
additional employees have little or no separate group
identity and thus cannot be considered to be a separate
appropriate unit and when the additional employees
share an o overwhelming community of interest with
the preexisting unit to which they are accreted [foot-
notes omitted].'' Safeway Stores, 256 NLRB 918, 918(1981).Regarding the requirement that, for an accretion to exist,the additional employees must have little or no separate
group identity, it should be noted that neither the Employer
nor the Union has set forth an identifiable group of employ-
ees whom they would propose to accrete to the existing bar-
gaining unit. At the July 26 meetings, to which all the ap-
proximately 100 wafer fab and sensor assembly technicians
were invited, the Employer stated that virtually all of them
would possibly be effected by the ``transition'' from O&T to
the bargaining unit. This caused each and every technician
to sign the petition stating that they were opposed to being
included within the unit; and at no time thereafter did the
Employer state that their concerns in this regard were un-
founded. Further, information apparently presented some 6
months later to the arbitrator caused him to conclude that the
group to be included within the existing bargaining unit con-
sisted of only 13 sensor assembly technicians even though it
appears there were more 13 sensor assembly technicians
working in the various sensor assembly labs at the time.Thus, insofar as the record shows, there is some amor-phous group of between 13 and 100 wafer fab and sensor as-
sembly technicians who may comprise the ``transition''
group of employees; and not even the 13 technicians to
whom the arbitrator referred have been specifically identi-
fied. Under these circumstances it is impossible to conclude
that, in the language of the Board's Safeway and CompactVideo Services cases, supra, the smaller group of employeeswould not, itself, constitute an appropriate unit, as the param-
eters of the smaller group of employees have not been estab-
lished. Accordingly, neither the Employer nor the Union
have demonstrated that the group of employees proposed to 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Sec. 2(2) of the Act provides that ``[t]he term `employee' shallinclude any employee and shall not be limited to the employees of
a particular employer.''be accreted cannot be considered to be a separate appropriateunit.It is also clear that any given group of SSEC sensor as-sembly technicians has, at best, a relatively minimal commu-
nity of interest with bargaining unit employees, and that the
technicians do not, in accordance with the Board's require-
ment enunciated in Compact Video Services, supra, ``sharean overwhelming community of interest with the preexisting
unit to which they are accreted.'' To the contrary, the abun-
dant, clear, and uncontroverted record evidence shows that
they share an overwhelming community of interest with
other Honeywell O&T employees in general, and with other
SSEC O&T employees in particular, in terms of of adminis-
trative and day-to-day supervision, benefits, promotional op-
portunities, training, job skills and interaction, employee
interchange, resolution of grievances, vacation and retirement
programs, and virtually every other aspect of their employ-
ment relationship.The simple fact is that the current sensor assembly techni-cians, from the very outset of their employment as wafer fab
technicians and extending for many years to the present date,
have been, in effect, members of a separate, clearly identifi-
able group of nonrepresented salaried O&T employees, with
distinct, historical lines of demarcation between their em-
ployment relationship with the Employer and that of bar-
gaining unit employees. To be sure, as the Employer and
Union emphasize, there is an umbrella of interests commonly
enjoyed by both groups. Thus, all employees may belong to
the same credit union, play together on the same sports
teams, join a variety of clubs, organizations, and support
groups, eat in the same cafeterias, and find themselves on the
same metropolitan area buses on the way to work. Moreover,
there is certain limited daily contact among bargaining unit
employees and SSEC technicians who rely on bargaining
unit employees for support and janitorial services; and there
are bargaining unit ``technicians'' who work at other facili-
ties of the Employer but who do not interact with or perform
similar work as the SSEC technicians. However, these fac-
tors, cumulatively, are insufficient to satisfy the Board's
clear requirement that there be an ``overwhelming'' commu-
nity of interest between the two groups.Accordingly, I conclude that neither of the two criteriaenunciated by the Board as necessary components of a find-
ing of accretion have been satisfied by the Respondents.It is clear that the Respondents entered into an agreementto accrete some unspecified group of employees into the bar-
gaining unit. Director of Minneapolis Factory Human Re-
sources McEnelly so testified, and Union Secretary-Treasurer
Tyler's testimony shows that the parties further agreed to the
manner in which the employees would be accreted. Such an
agreement is tantamount to premature recognition of the
Union as the collective-bargaining representative of incum-
bent employees and of employees who may be hired or as-
signed to perform the work in question, and, in the absence
of a proper accretion, is violative of Section 8(a)(2), and Sec-
tion 8(b)(1)(A) of the Act. See Safeway Stores, supra.Thereafter, in an attempt to implement the agreement, theEmployer sought to ``persuade'' the technicians to accept
bargaining unit status. During an employee meeting sched-
uled for this purpose, McEnelly, in response to an employ-
ee's question, told the assembled technicians that if they
elected not to join the Union they would no longer be work-ing for Honeywell. McEnelly, responding to leading and sug-gestive questions, testified that his reply to employee
Dryden's two sequential questions was not intended to be
threatening, and that he was, in effect, simply attempting to
advise the employees that, since Minnesota is not a right-to-
work State, the law required that in the event they elected
to become bargaining unit members they would also have to
join the Union. At no point during the meeting were the em-
ployees told that if they elected not to accept bargaining unit
positions they would be transferred to O&T jobs and would
remain Honeywell employees.It is reasonable to conclude that the assembled employeeswould not have understood McEnelly's response as a recita-
tion of subtle legal distinctions, but rather as a threat of dis-
charge in the event they did not agree to become unit mem-
bers; and it appears that McEnelly, with considerable exper-
tise in the field of labor relations, could have articulated his
meaning more clearly in the event he did not want to be mis-
understood. It may also be reasonably presumed that had the
employees been less recalcitrant, McEnelly's statement
would have ``persuaded'' the technicians to accept bargain-
ing unit status in lieu of discharge, and thus the Respondents
would have accomplished their intended objective. I conclude
that McEnelly intended to convey to the employees the very
message that they understood, and that McEnelly's remark
constituted a threat to discharge employees; I therefor find
that it is violative of Section 8(a)(1) of the Act, as alleged.Moreover, as it has been determined that the Respondents'agreement to accrete the employees into the bargaining unit
was unlawful, any attempt to ``persuade'' the employees to
accept bargaining unit status in furtherance of the agreement
would similarly appear to be unlawful, regardless of whether
a direct threat was made or intended.Following Honeywell's unsuccessful attempt to implementthe Respondents' agreement, the Union took a more direct
approach by filing a grievance in order to obtain an arbitra-
tor's decision that could be utilized to compel compliance by
the technicians. Shortly after the arbitrator found that some
13 employees constituted, in effect, an accretion to the bar-
gaining unit, the Respondents entered into a subsequent
agreement to implement the arbitrator's decision by posting
SSEC sensor assembly jobs for filling by bargaining unit em-
ployees ``pending final resolution of the related National
Labor Relations Board Charges.'' The posting of the posi-
tions is the first step in implementing the arbitrator's award,
which decision, as the foregoing analysis shows, is clearly
contrary to Board law. Under these circumstances, I further
find that by commencing to implement the arbitrator's award,
Honeywell has thereby violated Section 8(a)(2) of the Act,
and the Union has thereby violated Section 8(b)(1)(A) of the
Act, as alleged. See Port Chester Nursing Home, 269 NLRB150 (1984).There remains the matter of approximately five technicianswho were employees of the employment agency and who
were admittedly promised permanent positions with Honey-
well as O&T employees on the completion of a prescribed
number of hours of work. The permanent employment of
these employees2has been postponed pending the resolution 285HONEYWELL, INC.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.of the accretion matter. Apparently the Union did not agreethat these agency employees, like the Employer's permanent
technicians, would be automatically accepted as bargaining
unit employees. Thus, as a direct result of the Respondents'
unlawful agreement that bargaining unit members are entitled
to the jobs in question, these individuals who were promised
permanent employment have been denied the additional
wages and benefits that they would have otherwise imme-
diately enjoyed. While the complaint contains no specific al-
legation regarding these employees, it is clear that this matter
has been fully litigated, with evidence on the issue having
been presented both by the General Counsel and the Em-
ployer, and the facts are not in dispute. Moreover, the Gen-
eral Counsel has requested a make-whole remedy for these
employees in her brief, and the Respondent has not main-
tained that this request is improper. Accordingly, I shall pro-
vide a remedy for these employees, infra, as if the complaint
had specifically alleged that they were denied employment in
violation of Section 8(a)(3) of the Act.The Respondents maintain that the charges are time-barredby Section 10(b) of the Act which requires the filing of a
charge not later than 6 months after an unfair labor practice
occurs. According to the Employer, ``Here the complaint was
not filed until some thirteen years after the collective bar-
gaining agreement, by which Honeywell recognized the
Union as the collective bargaining agent of all production
and maintenance employees, was applied to SSEC.'' And the
Union, similarly, states in its brief that ``SSEC salaried tech-nicians knew of the existence of the collective bargaining
agreement, knew that it covered production work, and knew
that production work was coming into SSEC from Colorado
Springs prior to July of 1990.'' Accordingly, the Union ar-
gues, since the SSEC technicians had such knowledge at
least as early as April 1990, the initial charge should have
been filed within 6 months of that time.The Respondents' contentions are without merit. The rec-ognition clause of the collective-bargaining agreement ex-
pressly includes all hourly paid employees, expressly ex-
cludes all salaried employees, and is silent regarding produc-
tion and maintenance employees. Charging Party Sicora filed
the initial charge less than 2 months after she and the other
salaried technicians, specifically excluded from the bar-
gaining unit, were first advised by memo dated July 17,
1990, of a ``transition of certain technician jobs from O&T
to the bargaining unit.'' Section 10(b) of the Act is satisfied
if a charge is filed not more than 6 months after salient facts
or circumstances which may constitute an unfair labor prac-
tice are clearly and unequivocally conveyed to an effected
party. See Southern California Edison Co., 284 NLRB 1205fn. 1, 1209±1210 (1987).On the basis of the foregoing, I find that Honeywell hasviolated and is violating Section 8(a)(1) and (2) of the Act,
and that the Union has violated and is violating Section
8(b)(1)(A) and (2) of the Act.CONCLUSIONSOF
LAW1. Honeywell is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Honeywell has violated Section 8(a)(1) and (2) of theAct by entering into an unlawful agreement with the Unionto accrete an unspecified group of employees into the collec-tive-bargaining unit represented by the Union, by attempting
to implement an arbitration award which improperly deter-
mines that SSEC employees constitute an accretion to the
bargaining unit, by threatening employees with discharge in
the event they do not elect to become a part of the bar-
gaining unit, and by failing to hire certain employment agen-
cy employees as permanent Honeywell employees.4. The Union has violated Section 8(b)(1)(A) and (2) ofthe Act by entering into an unlawful agreement with the Em-
ployer to accrete an unspecified group of employees into the
collective-bargaining unit represented by the Union, and by,
in collaboration with the Employer, attempting to implement
an arbitration award which improperly determines that SSEC
employees constitute an accretion to the bargaining unit.THEREMEDYHaving found that the Employer violated and is violatingSection 8(a)(1) and (2) of the Act, I recommend that it cease
and desist therefrom, and that it rescind any agreement with
the Union regarding the accretion of SSEC employees into
the bargaining unit unless and until such time as a majorityof employees in an appropriate SSEC bargaining unit have
selected the Union as their bargaining representative. I fur-
ther recommend that the Employer cease implementing the
arbitrators' accretion award, and that it make whole certain
employees who, but for the Employer's unlawful conduct,
would have become permanent employees of the Employer.
Backpay is to be computed in the manner prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interest onsuch backpay to be computed in accordance with the Board's
decision in New Horizons for the Retarded, 283 NLRB 1173(1987). I further recommend that the Employer be required
to post an appropriate notice attached hereto as ``Appendix
A.''Having found that the Union has violated and is violatingSection 8(b)(1)(A) and (2) of the Act, I recommend that it
cease and desist therefrom, and that it rescind any agreement
with the Employer regarding the accretion of SSEC employ-
ees into the bargaining unit unless and until such time as a
majority of employees in an appropriate SSEC bargaining
unit have selected the Union as their bargaining representa-
tive. I further recommend that the Union cease imple-
menting, in collaboration with the Employer, the arbitrators'
accretion award. Finally, I recommend that the Union be re-
quired to post an appropriate notice attached hereto as ``Ap-
pendix B.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERA. The Respondent, Honeywell, Inc., Plymouth, Min-nesota, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Entering into any agreement with Teamsters Local No.1145, affiliated with International Brotherhood of Teamsters, 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''5See fn. 4 supra.AFL±CIO, regarding the accretion of SSEC employees intothe Teamsters bargaining unit unless and until such time as
a majority of SSEC employees in an appropriate bargaining
unit have selected the Union as their collective-bargaining
representative.(b) Implementing any arbitrator's award requiring the ac-cretion of SSEC employees into the Teamsters bargaining
unit.(c) Threatening SSEC employees with discharge in theevent they refuse to become members of the Teamsters col-
lective-bargaining unit.(d) Failing and refusing to hire certain employment agencyemployees as permanent Honeywell employees.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed to them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the unlawful agreements with the Union re-garding the accretion of SSEC employees into the bargaining
unit and the implementation of the arbitrator's award requir-
ing such accretion.(b) Hire as permanent Honeywell employees the variousemployment agency employees who would have been hired
as permanent Honeywell employees, and make them whole
for any loss of pay or other benefits.(c) Post at each of its facilities in the Minneapolis areawhere notices to employees are customarily posted copies of
the attached notice marked ``Appendix A.''4Copies of thenotice on forms provided by the Regional Director for Re-
gion 18, after being signed by Honeywell's representative,
shall be posted by it immediately upon receipt thereof, and
be maintained by Honeywell for 60 consecutive days there-
after. Reasonable steps shall be taken by Honeywell to en-
sure that the notices are not altered, defaced, or covered by
any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Honeywell has taken
to comply.B. The Respondent, Teamsters Local No. 1145, affiliatedwith International Brotherhood of Teamsters, AFL±CIO its
officers, agents, and representatives, shall1. Cease and desist from
(a) Entering into any agreement with Honeywell, Inc. re-garding the accretion of SSEC employees into the Teamsters
bargaining unit unless and until such time as a majority of
SSEC employees in an appropriate bargaining unit have se-
lected the Union as their collective-bargaining representative.(b) Implementing any arbitrator's award requiring the ac-cretion of SSEC employees into the Teamsters bargaining
unit.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed to them
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the unlawful agreements with Honeywell re-garding the accretion of SSEC employees into the bargaining
unit and the implementation of the arbitrator's award requir-
ing such accretion.(b) Post at it union offices and on each of its in-plant bul-letin boards at Honeywell facilities in the Minneapolis area
where notices to members are customarily posted copies of
the attached notice marked ``Appendix B.''5Copies of thenotice, on forms provided by the Regional Director for Re-
gion 18, after being by Teamsters representative, shall be
posted by it immediately upon receipt thereof, and be main-
tained by the Union for 60 consecutive days thereafter. Rea-sonable steps shall be taken by the Union to ensure that the
notices are not altered, defaced, or covered by any other ma-
terial.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent Union
has taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
enter into any agreement with TeamstersLocal No. 1145, affiliated with International Brotherhood of
Teamsters, AFL±CIO, whereby it is agreed that SSEC em-
ployees will be accreted into the existing Teamsters bar-
gaining unit, unless and until such time as a majority of
SSEC employees in an appropriate bargaining unit have se-
lected Teamsters Local No. 1145 as their collective-bar-
gaining representative.WEWILLNOT
implement or enter into any agreement withTeamsters Local 1145 to implement any arbitrator's award
requiring the accretion of SSEC employees into the Team-
sters bargaining unit.WEWILLNOT
threaten employees with discharge if theyrefuse to agree to be included within the Teamsters bar-
gaining unit.WEWILLNOT
delay the permanent hiring of any employ-ment agency employees, and we will permanently hire any
employment agency employees who would otherwise have
been hired as Honeywell employees, and make them whole,
with interest, for any loss of pay or benefits. 287HONEYWELL, INC.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
rescind any agreements we have entered intowith Teamsters Local No. 1145 regarding the accreting of
SSEC employees into the Teamsters bargaining unit.HONEYWELL, INC.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
enter into any agreement with Honeywell,Inc. whereby it is agreed that SSEC employees will be
accreted into the existing Teamsters bargaining unit, unless
and until such time as a majority of SSEC employees in an
appropriate bargaining unit have selected Teamsters Local
No. 1145 as their collective-bargaining representative.WEWILLNOT
implement or enter into any agreement withHoneywell, Inc. to implement any arbitrator's award requir-
ing the accretion of SSEC employees into the Teamsters bar-
gaining unit.WEWILLNOT
in any like or related manner restrain or co-erce SSEC employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
rescind any agreements we have entered intowith Honeywell, Inc. regarding the accreting of SSEC em-
ployees into the Teamsters bargaining unit.TEAMSTERSLOCALNO. 1145